IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE           )
                            )
     v.                     )
                            )      ID Nos. 2106004632; 2106004704
KEITH GIBSON,                )             2107000202; 2107000514
                            )
     Defendant.             )

                         Submitted: July 15, 2022
                        Decided: November 2, 2022

                                  ORDER

          Upon Defendant Keith Gibson’s Motion to Sever Charges.
                              GRANTED.

Upon Defendant Keith Gibson’s Motion for Disclosure of Non-Recorded Portions
                           of Witness Statements.
                               DEFERRED.

  Upon Defendant Keith Gibson’s Motion to Suppress Defendant’s Statement.
                              GRANTED.

   Upon Defendant Keith Gibson’s Motion to Suppress Evidence Seized from
                           Defendant’s iPhone.
                              DEFERRED.

 Upon Defendant Keith Gibson’s Motion for Identification of 404(b) Evidence.
                              DEFERRED.

 Upon Defendant Keith Gibson’s Motion to Exclude Admission of Photo Lineup.
                                DENIED.
Matthew B. Frawley, Esquire and John W. Downs, Esquire, Deputy Attorneys
General, DEPARTMENT OF JUSTICE, 820 North French Street, Wilmington,
Delaware 19801, Attorneys for the State.

Eugene J. Maurer, Esquire, and Elise K. Wolpert, Esquire, EUGENE J. MAURER,
JR., P.A., 1201-A King Street, Wilmington, Delaware 19801, Attorneys for
Defendant Keith Gibson.




WHARTON, J.




                                     1
      This 2nd day of November, 2022, upon consideration of Defendant Keith

Gibson’s (“Gibson”) six motions: (1) Motion to Sever Charges;1 (2) Motion for

Disclosure of Non-Recorded Portions of Witness Statements;2 (3) Motion to

Suppress Defendant’s Statement;3 (4) Motion to Suppress Evidence Seized from

Defendant’s iPhone;4 (5) Motion to Identify 404(b) Evidence;5 and (6) Motion to

Exclude Admission of Photo Lineup;6 and the State’s responses, it appears to the

Court that:

      1.      On July 6, 2021, Gibson was indicted in a forty-one-count indictment.7

His charges include Murder First Degree (four counts);8 Attempted Murder First

Degree (one count) and multiple counts of Robbery First Degree, Possession of a

Firearm During the Commission of a Felony (“PFDCF”), and Possession of a

Firearm by a Person Prohibited (“PFBPP”). The charges stem from five separate

criminal investigations that took place between May 15, 2021 and June 8, 2021. All

of Gibson’s purported crimes in this case took place in either the City of Wilmington

or the contiguous Town of Elsmere, Delaware.


1
  D.I. 45. (Docket Items numbers are from ID No. 21060045632.)
2
  D.I. 42
3
  D.I. 40.
4
  D.I. 41.
5
  D.I. 39.
6
  D.I. 44.
7
  Indictment, D.I. 1.
8
  The four First Degree Murder counts are comprised of one intentional murder
 charge and one felony murder charge for each of the two homicide victims.

                                          2
      2.     The State alleges that on May 15, 2021, Gibson shot and killed Metro

PCS employee Leslie Basilio (“Basilio”) while robbing the store where she worked

in Elsmere.9 Gibson is also accused of stealing her car.10 On June 5, 2021, Gibson

is alleged to have shot and killed Ronald Wright (“Wright”),11 supposedly also

stealing his sling bag.12 The next day, June 6, 2021, Gibson is accused of shooting

and attempting to kill Belal Almansoori (“Almansoori”) while robbing the Good

Deli where Almansoori worked.13 During the early morning hours of June 8, 2021,

Gibson is accused of stealing Secret Harris’ (“Harris”) phone, hitting her with a gun,

and shooting at her fleeing car.14 Later that morning, Gibson (along with an alleged

co-conspirator, Alexander Delgado) is accused of robbing a Rite Aid and threatening

an employee, Sandra Collins.15

      3.     Motion to Sever Charges.16 Gibson asks the Court to sever the 41

counts of his indictment into three separate trial groupings.17 He further asks the

Court to sever the PFBPP charges within those groupings from the underlying




9
  State’s Resp. to Def.’s Motion to Sever at ¶ 2, D.I. 55.
10
   Id.
11
   Id., at ¶ 3.
12
   Id.
13
   Id., at ¶ 4.
14
   Id., at ¶ 5.
15
   Id., at ¶ 6.
16
   D. I. 45.
17
   Id., at ¶ 13.

                                           3
offenses and try them separately.18 He proposes the charges be grouped for trial as

follows: (1) “business robberies” (counts 1–8 (Basilio), 18–22 (Almansoori), and

30–41 (Collins)), further severing the PFBPP counts (counts 8, 22, 33, 39, 40 and

41) and trying them as part of a bifurcated trial with the “business robbery” counts;

(2) “drug dealer robbery” (counts 9–17 (Wright)), further severing and bifurcating

for trial count 17 (PFBPP)); and (3) the “confrontation on the street” (counts 23–29

(Harris)), further severing and bifurcating for trial count 29 (PFBPP).19 The State

opposes, but asks for simultaneous bench or bifurcated jury trials on the PFBPP

charges if severance is granted.20

      4.     Gibson argues that he would suffer prejudice if severance is not

granted.21 He claims, for example, that the facts underlying the robbery-homicides

(and attempted homicide) “are not all sufficiently connected and do not follow a

common plan or scheme”22 and that each offense-category can be proven without

mention of the others.23 He also voices concern about how the jury would decide his

case - that it would aggregate evidence and infer a general criminal disposition,

ultimately finding him guilty on that basis.24 Gibson also relies on State v McKay to


18
   Id.
19
   Id.
20
   State’s Resp. to Def.’s Motion to Sever at ¶ 30, D.I. 55.
21
   Def.’s Motion to Sever Charges passim, D.I. 45.
22
   Id. at ¶ 5.
23
   See Id., at ¶¶ 7,11.
24
   Id. at ¶ 4.

                                           4
argue that “the sheer mass of the charges” and the “adverse publicity which this case

has engendered” would taint the jury.25 Gibson argues that a joint trial would deny

him his right to a fair trial guaranteed by the State26 and Federal Constitutions.27

Finally, he asserts that “[t]he interests of judicial economy do not outweigh [the

above-described] prejudice.”28

      5.     In support of severing the PFBPP charges and bifurcating the trials,

Gibson points to this Court’s history of granting these requests.29 He argues that

bifurcation is needed because the jury may be unable to consider each count

separately and improperly infer a criminal disposition.30

      6.     The State responds that jury instructions would remedy any prejudice31

and that joinder is “appropriate.”32 The State’s overarching argument in support of

joinder is that “the defendant’s offenses are of a similar character, similar modus

operandi, demonstrate a common scheme, and the evidence in some of the crimes is

inextricably intertwined with the evidence in others.”33       The State points to



25
   Id., at ¶ 10 (citing State v. McKay, 382 A.2d 260, 262 (Del. Super. 1978).
26
   Id., at ¶ 12 (citing Del. Const. art. I § 6; 7)
27
   Id. (.citing U.S. Const. amend. VI; XIV).
28
   Id.
29
   Id., at ¶ 13 (citing e.g., State v. Williams, 2007 WL 2473428, at * 1 (Del. Super.
2007); State v. Wilson, 1978 WL 185316, *2–3 (Del. Super. 1978)).
30
   Id.
31
   State’s Resp. to Def.’s Motion to Sever Charges at ¶ 15, D.I. 55.
32
   Id., at ¶ 13.
33
   Id.

                                          5
similarities in ballistics,34 “[the] distinct modus operandi for shooting during

robberies,”35     video   footage   of   Gibson    wearing   similar clothes   across

investigations,36 including wearing Wright’s bag throughout the incidents.37 It also

emphasizes that all crimes occurred within 24 days and that the majority of the

crimes occurred in “rapid-fire succession” and “within blocks of one another in the

same area of Wilmington.”38 The State argues the evidence in the Wright murder,

the Harris robbery, and the other shootings is so inextricably intertwined that the

incidents “must be tried by one jury.”39

      7.        The State distinguishes Gibson’s case from McKay, arguing that while

there was a “‘mass of evidence’ against McKay that minimized the need to prove

his identity via modus operendi evidence[,]” the same is not true here.40 Instead,

“[e]vidence of modus operendi and other circumstantial evidence linking the various

crimes is important to prove Gibson’s identity beyond a reasonable doubt.”41




34
   Id., passim.
35
   Id., at ¶ 21.
36
   Id., passim.
37
   Id, at ¶ 23.
38
   Id., at ¶ 13.
39
   Id., at ¶ 27.
40
   Id., at ¶ 26 (citing McKay, 382 A.2d at 263).
41
   Id.

                                           6
      8.     Finally, the State argues that the PFBPP charges do not automatically

trigger bifurcation.42 Specifically, juries can compartmentalize charges and the

Court can mitigate the risk of prejudice by instructing the jury that Gibson has a

conviction that meets the criteria to trigger a PFBPP charge without specifying the

charge for which he was convicted.43

      9.     Under Delaware law, a criminal defendant may be tried simultaneously

for two or more offenses.44 Offenses will only be tried together if they are “of the

same or similar character or are based on the same act or transaction or on two or

more acts or transactions connected together or constituting parts of a common

scheme or plan.”45 The Court, however, has discretion to sever if the defendant

shows “a reasonable probability that substantial prejudice may result from a joint

trial.”46 The Defendant must show that the alleged prejudice manifestly outweighs

the “dominant concern” of judicial economy and efficiency.47         A showing of

hypothetical prejudice is not enough.48


42
   State’s Resp. to Def.’s Motion to Sever Charges, at ¶ 29 (citing State v. Murphy,
2000 WL 303349 (Del. Super. 2000)), D.I. 55.
43
   Id. at ¶ 29–30.
44
   Super. Ct. Crim. R. 8(a).
45
   Id.
46
   Skinner v. State, 575 A.2d 1108, 1118 (Del. 1990) (citing Bates v. State, 386 A.2d
1139, 1141 (Del. 1978)); see Super. Ct. Crim. R. 14.
47
   State v. Howard, 1996 WL 190045 at *4 (Del. Super. 1996) (citing Drew v. United
States, 331 F.2d 85 (D.C. Cir. 1964); United States v. Kenny, 645 F.2d 1232 (9th
Cir. 1981)).
48
   Skinner, 575 A.2d at 1118 (citing Bates, 386 A.2d at 1142).

                                          7
      10.    Delaware recognizes three types of prejudice:

             (1) when the jury may cumulate evidence of the various
             crimes charged and find guilt when, if considered
             separately, it would not;
             (2) when the jury may use evidence of one crime to infer
             a defendant’s general criminal disposition in order to
             determine guilt of another crime/crimes;
             (3) when a defendant may be subject to embarrassment or
             confusion in presenting different and separate defenses to
             different charges.49

      11.    When deciding whether to grant severance, the Court must consider

each submission on a case-by-case basis.50 Factors to consider include the number

of charges,51 the temporal and geographic proximity between acts,52 and the

reciprocal admissibility of evidence.53 The Court also considers judicial economy.54

      12.    Here, the Court finds severance and bifurcation appropriate. The Court

believes that there is a very real risk that a jury would be improperly influenced by

the quantity and seriousness of Gibson’s charges. It also finds that the facts

underlying all counts are not similar enough to justify a single trial.



49
   Ashley v. State, 85 A.3d 81, 84–85 (Del. 2014) (citing Wiest v. State, 542 A.2d
1193, 1195 (Del. 1988)).
50
   Lampkins v. State, 465 A.2d 785, 794 (Del. 1983).
51
   McKay, 382 A.2d, at 262.
52
   State v. Hardy, 2019 WL 4678123 (Del. Super. 2019).
53
   Wiest, 542 A.2d, at 1196 n. 3 (citing Bates, 386 A.2d at 1142); see Getz v. State,
538 A.2d 726, 734 (Del. 1988) (outlining the six guiding factors in determining
admissibility of evidence of other crimes).
54
   Mayer v. State, 320 A.2d 713, 717 (Del. 1974).


                                           8
         13.   After carefully considering the parties’ submissions and relevant

caselaw, the Court adopts its own three-trial division. Trials will be set according to

the following groups of charges: Group I – “business robberies”55 and threats of

bodily harm/death (Basilio (counts 1–8), Wright (counts 9–17), Almansoori (counts

18–22), and Collins (counts 30–34)); Group II - the “confrontation on the street”

(Harris (counts 23– 29)); and Group III - drug-related charges (counts 35–41).

         14.   In conformity with Rule 8(a), the above division groups offenses that

are “of the same or similar character.” The new division also addresses McKay’s

“sheer mass” concern by reducing the number of charges Gibson faces during any

given trial. By far, the largest number of counts a jury will consider will be in the

Group I trial. That trial will resolve a total of 27 charges. Severing the PFBPP

charges and trying them in a bifurcated trial results in the jury being asked initially

to consider 23 charges from four separate incidents. Simplifying the work of the

jury is the fact that of those 23 charges, 10 of them are PFDCF charges paired with

corresponding felony counts. Further simplifying the jury’s task is the fact that each

felony murder charge is paired with a robbery charge. When viewed in this fashion,

the Court is confident that the jury will not be overburdened or confused by the

“sheer mass” of charges, nor will Gibson be prejudiced by a joint trial of these

counts.


55
     Legal and otherwise.

                                           9
         15.   More specifically, the Court agrees with Gibson that the robbery, the

robbery-homicides, and the robbery-attempted homicide should be given their own

trial. These offenses are “of the same or similar character.”56 The Court finds that

the Wright counts should be tried along with the Basilio, Almansoori, and Collins

robbery- homicide/attempted homicide counts. Distinguishing between legitimate

and illegitimate money-making enterprises is an artificial distinction. Here, the State

alleges Gibson, armed with a firearm, entered Metro PCS, a home, a deli, and a Rite

Aid and harmed or threatened to harm people for the purpose of stealing the proceeds

of a money making enterprise.57 The common thread that ties the Basilio, Wright,

Almansoori, and Collins incidents together is exactly that - Gibson’s choice to rob

money-making enterprises. The unifying thread is that these charges are of the

“same or similar character” and are part of a common scheme or plan to acquire

money, thus warranting a joint trial.

         16.   When it comes to the “confrontation on the street,” it appears to the

Court that what allegedly happened to Harris is a robbery by happenstance - an early

morning chance encounter on the street. The character of this set of offenses is

fundamentally dissimilar to the “business robberies” as well as any of Gibson’s drug-

related offenses.


56
     Def.’s Motion to Sever Charges, at ¶ 11; 13, D.I. 45.
57
     State’s Resp. to Def.’s Motion to Sever Charges, passim, D.I 55.


                                           10
      17.    The drug-related charges should be tried separately also. While Gibson

was arrested allegedly wearing Wright’s sling bag with drugs in it, 58 the Court does

not find there to be logical nexus between these drug offenses and the alleged street-

robbery, or the finance-focused “business robberies” with their threats of bodily

harm and deaths. So, therefore, it is appropriate for these three categories of offenses

to be tried separately.

      18.    The Court finds that justice similarly calls for bifurcation of the PFBPP

counts.     The Court does not believe that a jury could compartmentalize

determinations of guilt. There is a serious risk that a jury, being advised that Gibson

was prohibited from possessing a firearm by virtue of a felony conviction, would

infer a general criminal disposition, impairing his constitutional right to a fair trial.59

Therefore, bifurcation of the PFBPP charges is ordered.60 Bifurcation of the

Possession of Ammunition by a Person Prohibited (“PABPP”) and Possession of a

Deadly Weapon by a Person Prohibited (“PDWBPP”) charges in the drug case is

ordered as well for the same reasons.

      19.    For the reasons described above, the Court GRANTS Gibson’s motion.

It adopts a different three-trial grouping of charges, however. Group I shall be

robberies and threats of bodily harm/death (Basilio (counts 1–8), Wright (counts 9–


58
   Id., at ¶ 23.
59
   See e.g., Monceaux v. State, 51 A.3d 474 (Del. 2012).
60
   Id.

                                            11
17), Almansoori (counts 18–22), and Collins (counts 30–34)). Within Group I

counts 8, 17, 22, and 33 (all PFBPP) shall be severed and tried as part of a bifurcated

trial. Group II shall be the “confrontation on the street” (Harris (counts 23– 29).

Count 29 (PFBPP) shall be severed and tried as part of a bifurcated trial. Group III

shall be the drug-related charges (counts 35–41). Counts 39, 40, and 41 (PABPP,

PFBPP and PDWBPP, respectively) shall be severed and tried as part of a bifurcated

trial.

         20.   Motion for Disclosure of Non-Recorded Portions of Witness

Statements.61      Gibson asks the Court to compel the State to produce the full

recordings of witness interviews.62 He claims that several recordings “end before

the interview’s natural conclusion”63 and/or make reference to conversations

between witnesses and officers/detectives outside of the interview room.64 If full

recordings are not available, Gibson asks for the interviewing detectives to provide

written reports explaining why the interviews were not fully recorded, present

summaries of the interactions, and describe when and where the interviews were

conducted.65




61
   D.I. 42.
62
   Id.
63
   Id., at ¶ 4.
64
   Id., at ¶ 7.
65
   Id., at ¶ 8 (citing Super. Ct. Crim. Rule 16(d)(1); ERCI Act).

                                          12
       21.    The State agrees that some recordings end somewhat unnaturally, but

states that Gibson has the full recordings.66 The State also asserts that Gibson did

not provide enough information about the affected interviews for them to respond

further.67

       22.    The only substantive information before the Court about the allegedly

incomplete interviews is Gibson’s descriptions of two, in his words, “salient”

examples of questionable interview-endings.68 This limited information is not

enough for the Court to decide the motion. The Court, therefore, DEFERS a

decision until the record is developed more fully. Gibson should give the State a list

of interviews that concern him so that the State may respond more fully and with

particularity.69

       23.    Motion to Suppress Defendant’s Statement.70 Gibson asks the Court

to suppress his statements that were elicited in violation of Miranda and Delaware




66
    State’s Resp. to Def.’s Motion for Disclosure of Non-Recorded Portions of
Witness Statements, D.I. 57.
67
   Id.
68
   Def.’s Motion for Disclosure of Non-Recorded Portions of Witness Statements, at
¶ 4, D.I. 42.
69
   See, State’s Resp. to Def.’s Motion for Disclosure of Non-Recorded Portions of
Witness Statements, D.I. 57.
70
   D.I. 40.

                                          13
law.71 The State acknowledges that the statements are inadmissible in their case-in-

chief.72 It, however, reserves the right to use the statements for impeachment.73

      24.    The statements at issue were obtained on June 8, 2021 after Gibson was

arrested in connection with the Rite Aid robbery and brought to the Wilmington

Police Station for questioning.74 While there, Wilmington Police Detective Curley

Mirandized Gibson who, in turn, invoked his right to remain silent.75 Though

Wilmington Police “scrupulously honored” this invocation,76 detectives from the

Philadelphia Police Department did not.77 Philadelphia Police questioned Gibson

without re-Mirandizing him and, instead, attempted to dissuade him from remaining

silent and question him about the death of his mother.78 Eventually, the Philadelphia

Police did extract certain information from Gibson that prosecutors in Delaware and

Pennsylvania may find useful.79




71
   Miranda v. Arizona, 384 U.S. 436 (1966); Def.’s Motion to Suppress Defendant’s
Statement, at ¶ 11, D.I. 40.
72
   State Resp. to Def.’s Motion to Suppress Defendant’s Statement, D.I. 57.
73
   Id.
74
   Def.’s Motion to Suppress Defendant’s Statement, at ¶ 2, D.I. 57.
75
   Id.
76
   Id.
77
   Id., at ¶ 3–5.
78
   Id.
79
   Id., at ⁋ 5.

                                         14
       25.   The State agrees that statements obtained by the Philadelphia Police

violated Miranda and are not admissible in the State’s case-in-chief.80 This

conclusion is supported by both state and federal law.81

      26.    Both state and federal law allow the State use otherwise inadmissible

statements for impeachment.82 However, this allowance is not absolute. The State

must show that “the trustworthiness of the evidence satisfies legal standards.”83

      27.    Since the parties have not litigated trustworthiness, the Court reserves

judgment on whether Gibson’s otherwise inadmissible statement to the Philadelphia

Police may be used for impeachment purposes until the issue is presented directly to

the Court. Since state and federal law clearly require Gibson’s statements to the

Philadelphia Police to be suppressed, the Court GRANTS his Motion to Suppress

Defendant’s Statement.

      28.    Motion to Suppress Evidence Seized from Defendant’s iPhone.84 In

his May 3, 2022 motion, Gibson asks the Court to suppress evidence seized from his


80
   State’s Resp. to Def.’s Motion to Suppress Defendant’s Statements, D.I. 57.
81
   See Harris v. New York, 401 U.S. 222 (1971); Oregon v. Hass, 420 U.S. 714
(1975); Bradley v. State, 559 A.2d 1234, 1246 (Del. 1989) (citing Harris, 401 U.S.
222).
82
   See, e.g., Harris, 401 U.S. 222; Hass, 420 U.S. 714; Foraker v. State, 394 A.2d
208 (Del. 1978).
83
   Harris, 401 U.S. at 224 (explaining that statements obtained in violation of
Miranda may be used if the defendant takes the stand and for impeachment purposes
“provided of course that the trustworthiness of the evidence satisfies legal
standards”); see also Foraker, 394 A.2d at 212 (quoting id.)
84
   D.I. 41.

                                         15
iPhone.85 The State argues that Gibson relies on the wrong search warrant and that

the Court should, therefore, not rule on the motion at this time.86

      29.    On June 23, 2021, Detectives from Elsmere Police and Wilmington

Police applied for a search warrant for the iPhone Gibson had during his June 8,

2021 arrest.87 The police requested “the digital contents of ‘any and all attached

storage devices’ from April 27, 2021 to June 8, 2021.”88 This application requested

all calls, texts, multimedia messages, photos, and “‘any and all information that may

identify a possible owner of said phones as well as any information related used or

intended to be used for’ Murder First Degree and Robbery First Degree.”89

      30.    On November 8, 2021, the police obtained a second cell phone

warrant.90 This warrant “was similar in substance to the first but refined its scope.”91

The State gave Gibson this latter warrant on May 9, 2022.92




85
   Def.’s Motion to Suppress Evidence Seized from Defendant’s iPhone, D.I. 41.
86
   State’s Resp. to Def.’s Motion to Suppress Evidence Seized from Defendant’s
iPhone, D.I. 57.
87
   Def.’s Motion to Suppress Evidence from Defendant’s iPhone, at ¶ 2–3, D.I. 41.
88
   Id. at ¶ 3 (citing the June search warrant).
89
   Id.
90
   State’s Resp. to Def.’s Motion to Suppress Evidence from Defendant’s iPhone,
D.I. 57.
91
   Id,. at n. 1.
92
   Id.


                                           16
      31.    The crux of Gibson’s argument is that the June warrant amounts to a

“general warrant” in violation of his state and federal constitutional rights.93 He

argues that the June warrant fails both the particularity and nexus requirements for

a valid warrant.94 Gibson underscores his arguments by pointing to the well-

established need for “particular sensitivity” when dealing with cell phone searches.95

      32.    The State responds that it is the November warrant, not the June one,

that applies because it is the one from which the police obtained evidence.96 The

State cites to State v. Carter97 to bolster its contention that Gibson “should be

afforded the opportunity to address the legal effect of the subsequent warrant before

this Court is asked to rule on the admissibility of cell phone contents.”98

      33.    The Court agrees. Gibson did not have the opportunity to address the

November 8, 2021 warrant because he only received that warrant a week after

submitting the motion currently before the Court.99          Judgment is, therefore,




93
   Def.’s Motion to Suppress Evidence from Defendant’s iPhone, at ¶ 15 (citing U.S.
Const. amend. IV; Del. Const. art. I § 6; 11 Del. C. § 2306); see id. passim, D.I. 41.
94
   Id. at ¶ 12.
95
   Id. at ¶ 9 (quoting Buckham v. State, 185 A.3d 1, 18 (Del. Super. 2018)).
96
   State’s Resp. to Def.’s Motion to Suppress Evidence from Defendant’s iPhone,
D.I. 57.
97
   2022 WL 1561537 (Del. Super. Ct. 2022).
98
   Id.
99
   May 3, 2022, and May 9, 2022, respectively.


                                          17
DEFERRED to allow Gibson to submit a new motion addressing the November

warrant, the warrant upon which the State relies.

      34.    Motion for Identification of 404(b) Evidence.100 Gibson asks the

State to identify 404(b) evidence it intends to introduce at trial. The State asserts

that the Court’s ruling on Gibson’s Motion to Sever dictates which 404(b) evidence

it will attempt to introduce, but, in any event, it intends to limit that evidence to

evidence from the current indictment.101

      35.    Ruling on this motion is premature. The Court agrees that its ruling on

Gibson’s Motion to Sever may affect how the parties prepare for trial and the

admissibility of evidence at each trial. The Court DEFERS ruling on the

Defendant’s Motion for Identification of 404(b) Evidence in order to allow the State

to consider the Court’s decision on the Defendant’s Motion to Sever Charges.

      36.    Motion to Exclude Admission of Photo Lineup.102 Gibson asks the

Court to exclude his identification from a six-pack photo lineup that took place on

June 15, 2021. The State opposes.103

      37.    The Court has reviewed the lineup, submitted under seal. It notes that

the photos are of six black men, all with similar facial structures, facial hair, and


100
    D.I. 39.
101
    State’s Resp. to Def’s Motion for Identification of 404(b) Evidence., D.I. 57.
102
    Def.’s Motion to Exclude Admission of Photo Lineup, D.I. 44.
103
    State’s Response to Def.’s Motion to Exclude Admission of Photo Lineup, D.I.
56.

                                           18
forward-looking gazes. Witnesses 1 and 2 (whose names are withheld as part of this

case’s Protective Order) were given the lineup and asked to identify “Keith Gibson,”

or “The Beast,” a nickname for Gibson.104 Neither witnessed the crimes in the

current indictment, but Gibson concedes that both had sufficient interaction with

Gibson to identify him.105 Both identified Gibson.106

      38.    Gibson does not allege that the lineup was improperly administered,

that Gibson was misidentified, or that there were physical inaccuracies. The issue

before the Court is whether Gibson’s eyes are so different from the others in the

array that including his photo would be unduly prejudicial.

      39.    Gibson describes his photo as “quite unflattering” and likens his look

to a “deer-in-headlights.”107 He speculates that police may have had nefarious

intentions in using that photo rather than, for example, a more recent mugshot.108

He points to the possibility that since eyewitnesses described the suspect as having

a “distinct ‘look in his eyes” that the police purposely chose a photo of Gibson where

he had a similar presentation.109 Gibson claims that the State would not suffer any



104
    See id., at ¶ 2–3; Def.’s Motion to Exclude Admission of Photo Lineup at ¶ 2, D.I.
44.
105
    Id., at ⁋ 3.
106
    State’s Response to Def.’s Motion to Exclude Admission of Photo Lineup at ¶ 2,
D.I. 56.
107
    Def.’s Motion to Exclude Admission of Photo Lineup at ¶ 4, D.I. 56.
108
    Id., at ¶ 7–8.
109
    Id., at ¶ 8.

                                          19
prejudice if the lineup is not admitted and that any probative value from the lineup

is substantially outweighed by the danger of unfair prejudice under D.R.E. 404(b).110

      40.    The State responds that they only intend to use the lineup if either

witness fails to identify Gibson during trial.111 Accordingly, the State argues that

“the lineup and the photo contained therein have evidentiary value as a prior

statement of the witness.”112 So, excluding Gibson’s photo could “drastically limit

the State’s options should the witnesses fail to [identify Gibson during trial.]”113

      41.    The State notes that Gibson failed to provide any supporting caselaw114

and asserts that Fluodiotis v. State, arguably the case most comparable to this one,

does not support exclusion.115 It argues that here, unlike in Fluodiotis, the array will

not inflame the jury’s passion and that Gibson’s photo “is relevant to

identification.”116

      42.    After reviewing both parties’ submissions, Fluodiotis, and examining

the array, the Court finds no reason to exclude Gibson’s photo. While Gibson’s eyes




110
    Id., at ¶ 9.
111
    State’s Resp. to Def.’s Motion to Exclude Admission of Photo Lineup, at ¶ 6.,
D.I. 56.
112
    Id., at ¶ 15.
113
    Id., at ¶ 14.
114
    Id., at ¶ 9.
115
    Id., at ¶ 11–13 (citing Fluodiotis v. State, 726 A.2d 1196 (1999)).
116
    Id., at 13 (emphasis in original).


                                           20
are more open than the other men’s, the Court is unpersuaded by Gibson’s claim of

hypothetical improper police photo-selection and does not find that the photo would

inflame the jury’s passion or result in any undue prejudice. The Court is not

convinced that a non-eyewitness identification that it intended to be introduced only

if an in-court identification fails, would prejudice the defendant.117 Gibson’s Motion

to Exclude Admission of Photo Lineup, therefore, is DENIED.

      43.    For the reasons stated above, the Court GRANTS Gibson’s Motion to

Sever Charges and his Motion to Suppress Defendant’s Statement, DENIES his

Motion to Exclude Admission of Photo Lineup, and DEFERS deciding his Motion

for Disclosure of Non-Recorded Portions of Witness Statements, his Motion to

Suppress Evidence Seized from Defendant’s iPhone, and his Motion for

Identification of 404(b) Evidence. The Court will set deadlines for the deferred

motions once defense counsel’s pending Motion to Withdraw is resolved.



IT IS SO ORDERED.

                                               /s/ Ferris W. Wharton
                                               Ferris W. Wharton, J.




117
   Significantly, it appears that eyewitnesses were not shown the photograph of
Gibson with “bulging eyes.” Def.’s Motion to Exclude Admission of Photo Lineup,
at ⁋ 7, D.I. 44. Had they been shown such a photograph, arguably it might have
given rise to a contention that the photo spread was unduly suggestive.

                                          21